Citation Nr: 1726122	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Paul Dombeck, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 2002 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the case was subsequently transferred to the VA RO in Phoenix, Arizona.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service connected for residuals of a deviated septum, status post multiple surgeries with rhinosinusitis, epistaxis, and anemia, rated 50 percent; and asthma, rated 30 percent.  The Veteran's combined rating is 70 percent.  Therefore, the Veteran has met the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16 (2016).

In his August 2010 VA Form 21-8940, the Veteran stated that he last worked full-time in June 2010.  He reported that at that time, he became too disabled to work as a result of sinusitis and asthma.  He reported that he had been working as a finance counselor and in customer service prior to June 2010.  The Veteran reported that he had completed one year of college.   The Veteran reported that he attempted to obtain a job in July 2010, but has not made further attempts since that time.  

At a September 2010 VA nose, sinus, larynx, and pharynx examination, the Veteran reported a chief concern of intermittent episodes of epistaxis (nosebleeds).  He reported that he had lost his job due to absenteeism resulting from the frequency of his episodes of epistaxis.  The Veteran reported his most recent episode of epistaxis was one week prior to examination, and that he continued to experience nasal airway obstruction.  His epistaxis had not required nasal packing for several years, and his most recent silver nitrate cauterization treatment was 3 years prior.  Upon physical examination, there was evidence of complete septorhinoplasty.  There was remarkable swelling of the turbinates on the right side with about 50 percent nasal airway obstruction.  Nasal mucosal surfaces were pale with increased mucus on the surface.  The examiner opined that the Veteran would be employable if his medical care were coordinated to include control of his hypertension, allergic rhinitis, and sinus disease.

The Veteran was also seen for a VA respiratory exam in September 2010.  At that time, the Veteran reported that he experienced asthma attacks approximately once or twice per week.   He reported that he used daily medications for control of his asthma, to include a Nasonex inhaler, a Formoterol inhaler, and an Albuterol inhaler.  He reported that he had worked for three years as a finance counselor at the University of Phoenix up until June 2010, when he was discharged due to missed attendance which he reported was due to multiple disabilities including sinus problems, nosebleeds, asthma, and anxiety issues.  The examiner confirmed the diagnosis of bronchial asthma.  Further, the examiner opined that it was reasonable to expect the Veteran would be able to perform sedentary job requirements despite his asthma.  The examiner noted that the Veteran's asthma would only impact his functional impairment in that he would need to avoid strenuous physical exertion, and/or working with chemicals and fumes.   

The Board finds that the September 2010 VA examination and opinion reports are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Further, the examiner's findings regarding the impact of the Veteran's service-connected disabilities on his ability to work were supported by the objective medical findings reported.  Further, the findings of the VA examiners were supported by the subjective complaints of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the September 2010 VA examination and opinion requests to be the most probative evidence of record.

In July 2011, the Veteran was seen by Dr. A.M, a private physician, for a physical residual functional capacity evaluation.  At that time, the Veteran reported symptoms of shortness of breath, coughing, wheezing, chronic nosebleeds, chronic sinus infections, chest pain, light headedness, and weakness.  He also reported constant chest and sinus pressure during the day and night, associated with stress and physical activity.  Dr. A.M. indicated that emotional factors, specifically anxiety, contributed to the severity of the Veteran's limitations.  Dr. A.M. noted that the Veteran experienced daily pain and other symptoms severe enough to interfere with attention and concentration needed to perform simple work tasks, and that he was incapable of even low stress jobs.  Further, according to Dr. A.M., the Veteran was limited to sitting and standing or walking for a combined total of two hours in a normal 8 hour working day, that he would need to take unscheduled breaks, and that he was likely to be absent from work as a result of his disabilities or treatment an average of more than 4 days per month.

In a June 2016 letter, Dr. A.M. referenced a June 2016 Family Medical Leave Act (FMLA) report that was done on the Veteran's behalf that used prior pulmonary function test (PFT) results as objective evidence of the severity of his asthma, and highlighted that recent issues with depression and anxiety with panic attacks throughout the day and night brought on by the recent loss of the Veteran's daughter had negatively impacted the Veteran's ability to work.  The letter stated that the Veteran was unable to sustain an 8 hour work day on a regular basis due to the necessary recovery time after asthma and panic attacks.

The Board assigns the medical evidence from Dr. A.M. little probative value.  In this regard, Dr. A.M. considered both service-connected and nonservice-connected disabilities in his findings when making opinions regarding the Veteran's ability to function in an occupational setting.  The Board notes that only those symptoms caused by the Veteran's service-connected disabilities are for consideration in this case.  Specifically, Dr. A.M. referred frequently to the impact of the Veteran's anxiety, depression, and panic attacks on the Veteran's ability to work.  As the Veteran is not currently service-connected for a mental health disability, those symptoms cannot be considered in determining entitlement to a TDIU.  Further, Dr. A.M.'s discussion of the severity of the symptoms resulting from the Veteran's service-connected asthma and residuals of deviated septum were not well documented or supported by objective medical evidence.  Even the PFT results submitted in support of Dr. A.M.'s conclusion regarding the severity of the Veteran's asthma are not sufficient as they fail to adequately contradict the September 2010 VA examiner's finding that the Veteran's asthma did not preclude him from sedentary employment.  As a result of the various inadequacies identified in the evidence provided by Dr. A.M., the Board assigns that evidence little probative value.  

In sum, while the Veteran meets the schedular criteria for consideration of the assignment of a TDIU, the probative evidence of record tends to show that the Veteran possesses the physical capabilities necessary to perform sedentary employment despite the symptoms caused by his service-connected disabilities.  Although the Veteran may be precluded from strictly physical employment due to the risks associated with asthma attacks and epistaxis, there is no indication that he was unable to perform sedentary work.  Moreover, the Veteran's work history includes sedentary jobs, indicating that he possesses the skills necessary to obtain such employment.  Additionally, while the Veteran has reported he was let go from his last job as a result of symptoms of his service-connected disabilities, he has not provided any evidence in support of this contention.

Therefore, there is no indication from the record that he is unable to obtain and maintain substantially gainful employment consistent with his education and occupational history solely as a result of his service-connected disabilities.  Accordingly, the Board concludes that the preponderance of the evidence is against the TDIU claim, and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


